Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3, 8-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holz et al. (US 10353532 B1) in view of Piemonte et al. (US 20190318540 A1).

Claim 1	Holz teaches a method comprising:
enabling a first user of a first device to view a real-world environment that is visible to a second user via a second device (Holz, Col. 5, Lines 33-44, capturing video streams from the perspective of a first user and sending the video stream to a second user) by causing display, at the first device, of a live camera feed generated at the second device,  the live camera feed comprising images of the real-world environment that is visible to the second user; (Holz, Col. 6, Lines 28-45, causing a presentation of output of a video stream of a scene in the real world to a user of a virtual reality device) 
However, Holz does not explicitly teach receiving, from the first device, input data indicative of a selection by the first user of a virtual content item to apply to the real-world environment that is visible to the second user, the virtual content item comprising one or more media objects; and
based on the input data, causing display, by the first device and second device, of the one or more media objects overlaid on the real-world environment.
From a related technology, Piemonte teaches receiving, from the first device, input data indicative of a selection by the first user of a virtual content item to apply to the real-world environment that is visible to the second user, the virtual content item comprising one or more media objects; (Piemonte, FIG. 2-3, ¶0023, receiving selection input data of an object tool and the virtual content item, the super-imposed image 210, to apply to the real-world environment visible to other users) and
based on the input data, causing display, by the first device and second device, of the one or more media objects overlaid on the real-world environment. (Piemonte, FIG. 2, ¶0024, displaying the media object overlaid on the real-world environment)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holz in view of Piemonte in order to more effectively incorporate interactive elements taught by Piemonte into the shared augmented reality displays taught in Holz. 

Claim 2. 	Holz in view Piemonte teaches Claim 1, and further teaches causing display, by the first device, of the one or more media objects comprises causing display of the live camera feed augmented to include the one or more media objects overlaid on the real-world environment. (Piemonte, FIG. 4, ¶0039, the media object being overlaid on a real-world environment)

Claim 3	Holz in view Piemonte teaches Claim 1, and further teaches the second device is a wearable device worn by the second user, the wearable device comprises a transparent display; (Holz, Col. 3, Lines 45-64, wherein a second device is wearable, Line 49, and comprises a display, Col. 27, Lines 4-5, wherein the display is transparent) and 
causing the second device to present the one or more media objects overlaid on real-world environment comprises causing the transparent display to present the one or more media objects. (Holz, Col. 27, Lines 4-12, overlaying the 3D rendered imagery over the real world)

Claim 8	Holz in view Piemonte teaches Claim 1, and further teaches further enabling an audio communication link between the first and second user while the live camera feed is displayed by the first device. (Holz, Col. 17, Line 13, comprising audio projectors 801 what are able to share audio between devices)

Claim 9	Holz in view Piemonte teaches Claim 1, and further teaches further causing display, at the first device, of a set of selectable virtual content items to apply to the real-world environment that is visible to the second user. (Piemonte, FIG.2, ¶0022, displaying the set of virtual content items for applying to the real world environment)

Claim 10	Holz in view Piemonte teaches Claim 1, and further teaches causing display, at the second device, of an indicator that the first user is viewing the live camera feed.  (Piemonte, ¶0055, where users can add view indicators to indicate content being viewed)

Claims 11-13 are taught by Holz in view of Piemonte as described in Claims 1-3 respectively. 
Claim 18-19 are taught by Holz in view of Piemonte as described for Claims 9-10 respectively. 
	Claim 20 is taught by Holz in view of Piemonte as described for Claim 1. 

2.	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Holz et al. (US 10353532 B1) in view of Piemonte et al. (US 20190318540 A1) in further view of Gross et al. (US 20190068390 A1). 

Claim 4	Holz in view Piemonte teaches Claim 1, but does not explicitly teach receiving, from the second device of the second user, session configuration data including one or more configuration parameters of a virtual interaction session with the second user, the one or more configuration parameters indicating that the first user is permitted to join the virtual interaction session, wherein enabling the first user to view the real-world environment that is visible to the second user is based on the one or more configuration parameters indicating that the first user is permitted to join the virtual interaction session. 
From a related technology, Gross teaches receiving, from the second device of the second user, session configuration data including one or more configuration parameters of a virtual interaction session with the second user, (Gross, ¶0032, receiving authentication information, i.e. session configuration data from a user) the one or more configuration parameters indicating that the first user is permitted to join the virtual interaction session, (Gross, ¶0032, wherein the presence of authentication data indicates permission to join virtual session) wherein enabling the first user to view the real-world environment that is visible to the second user is based on the one or more configuration parameters indicating that the first user is permitted to join the virtual interaction session. (Gross, ¶0032, wherein authentication enables sharing of desktop displays)
It would be obvious to one of ordinary skill in the art to further modify the teachings of Holz in view of Piemonte to incorporate the teachings of Gross that teach techniques for determining access permissions that further enable the sharing of media content. 

Claim 5	Holz in view of Piemonte and Gross teach Claim 4, and further teach 
receiving, from the first device, a request to join the virtual interaction Session, (Gross, FIG. 4, step 403, ¶0084, receiving a request to join a collaboration session) wherein enabling the first user to view the real-world environment that is visible to the second user is in response to receiving the request and based on the session configuration data. (Gross, ¶0032, wherein authentication enables sharing of desktop displays)

Claim 6	Holz in view of Piemonte and Gross teach Claim 4, and further teach causing display, at the first device, of an indicator of the virtual interaction session with the second user. (Piemonte, ¶0042, displaying a second user status)

Claim 7	Holz in view of Piemonte and Gross teach Claim 6, and further teach wherein the one or more configuration parameters include a session duration, wherein the indicator is provided to the first device for display until expiration of the session duration. (Gross, ¶0065, wherein the parameters include session duration information)

Claim 14-17 are taught by Holz in view of Piemonte and Gross as described for Claims 4-7 respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442